Carroll, J.,
The record in this case contains a copy of a petition to establish the truth of a draft report, filed November 2, 1925, and denied by the Appellate Division of the Municipal Court of the City of Boston on November 23,1925. *584The record also contains an “affidavit in support of petition to establish the truth of draft report filed by both defendants,” with a “Copy of draft report,” and the defendants’ claim of appeal.
The truth of the report in proceedings before a judge of the Municipal Court of the City of Boston must be settled by the Appellate Division or by the judge or judges assigned therefor. The truth of the report is to be determined only in this way. The case is governed by Cohen v. Berkowitz, 215 Mass. 68, where it was said, at page 71, that the truth or falsity of a report can be determined in the Municipal Court only. See G. L. c. 231, § 108. Rule 50 of the Rules of the Municipal Court (1922). There is nothing before us on the defendants’ appeal.

Order denying petition to establish truth of the Draft Report affirmed.